

116 HR 1934 IH: Stop Harmful and Abusive Telecommunications Expression Act of 2019
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1934IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Serrano (for himself, Mr. Khanna, Ms. Moore, Ms. Norton, Mr. Cohen, Mrs. Demings, Ms. Velázquez, Mr. Hastings, Mrs. Lawrence, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to prepare and
			 submit periodic reports to Congress on the role of telecommunications in
			 hate crimes.
	
 1.Short titleThis Act may be cited as the Stop Harmful and Abusive Telecommunications Expression Act of 2019 or the Stop HATE Act of 2019. 2.Reports on the role of telecommunications in hate crimes (a)Periodic reports requiredNot later than 1 year after the date of the enactment of this Act, and not less frequently than every 5 years thereafter, the Assistant Secretary of Commerce for Communications and Information, with the assistance of the Attorney General, shall prepare and submit to the appropriate congressional committees a report on the role of telecommunications in violent acts and the commission of crimes of hate, as described in the Hate Crime Statistics Act (34 U.S.C. 41305), against individuals or groups of individuals on the basis of race, gender and gender identity, religion, disability, sexual orientation, ethnicity, color, or national origin.
 (b)Scope of reportsA report required by subsection (a) shall— (1)analyze information on the use of telecommunications, including broadcast television and radio, cable television, public access television, computer bulletin boards, and other electronic media, to advocate and encourage violent acts and the commission of crimes of hate, as described in the Hate Crime Statistics Act (34 U.S.C. 41305), against individuals or groups of individuals on the basis of race, gender and gender identity, religion, disability, sexual orientation, ethnicity, color, or national origin;
 (2)include in the analysis required by paragraph (1) an analysis of— (A)the role that such telecommunications are playing in giving groups that advocate and encourage such violent acts and the commission of such crimes of hate a platform to spread their messages and to organize across the United States; and
 (B)how such use and role of telecommunications have changed due to the evolution of new forms of communication on the internet and other electronic media since the submission of the previous report under subsection (a) (or, in the case of the first report submitted under such subsection, the report submitted under section 155 of the National Telecommunications and Information Administration Organization Act); and
 (3)include any recommendations, consistent with the First Amendment to the Constitution, that the Assistant Secretary considers appropriate and necessary to address such use and such role of telecommunications.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Energy and Commerce, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Commerce, Science, and Transportation, the Committee on the Judiciary, and the Committee on Appropriations of the Senate.
				